Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2018

The Court of Appeals hereby passes the following order:

A18A0884. JENNIFER SEGREST v. KATHLEEN KENNEDY, WARDEN.

      In 2012, Jennifer Segrest pled guilty to child molestation and other offenses.
She thereafter filed a petition for writ of habeas corpus. After the trial court denied
her petition, Segrest filed a direct appeal to this Court. The Supreme Court, however,
has appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.